Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 12/10/2021 no claims are amended, leaving claims 1-20 pending of which claims 1, 10, are in independent form. Claims 1, 10, contain limitations which distinguish the claims over the art made of record to overcome any previously held rejections. Claims 1, 10, incorporate allowable subject matter not taught by the art made of record, which is also not an obvious combination of teachings thereof. 
Claim 1 as presently set forth contain the distinguishing limitations “generating a media access control protocol data unit (MAC PDU) according to received uplink (UL) resource allocation indication information; and in response to determining that the MAC PDU comprises a buffer status report (BSR), cancelling the BSR and/or a scheduling request (SR), for which triggering is retained, after a first predetermined duration, wherein the first predetermined duration is from a timing, at which it is determined that the MAC PDU comprises the BSR to the timing at which the MAC PDU is transmitted according to the uplink resource allocation indication information for a first service” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination. Claims 2-9, 18-20 recite the same limitation based on dependence on claim 1 and are similarly distinguished from the prior art based on the dependence on claim 1 and the limitations noted above which are not fairly taught by the art made of record alone, or in any reasonable combination. 
Claim 10 as presently set forth contain the distinguishing limitations “generate a media access control protocol data unit (MAC PDU) according to received uplink resource allocation indication information; and in response to determining that the MAC PDU comprises a buffer 
Claims 2-9, 11-20 recite the same limitations noted above with respect to claims 1, 10 and 18 based on dependence on claims 1, 10 or 18 and are similarly distinguished from the prior art based on the dependence on claims 1, 10, or 18 and the limitations noted above which are not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. 
With regards to the prior art made of US Patent Application Publication 20160198457 to Chu et al (hereinafter referred to as d1) in view of US Patent Application Publication 20120314672 to Chen (hereinafter referred to as d2) represent the closest art made of record. 
Regarding claims 1 and 10, d1, d2 do not disclose fairly disclose, alone or in any reasonable combination, the limitations reflected in claims 1, 10  requiring generating a media access control protocol data unit (MAC PDU) according to received uplink (UL) resource allocation indication information; and in response to determining that the MAC PDU comprises a buffer status report (BSR), cancelling the BSR and/or a scheduling request (SR), for which 
BSR/SR in a duration between a time point at which uplink data is determined to include a 
BSR MCE (which was equated to the claimed MAC PDU in this office action) and a time 
point at which the uplink data is sent, let alone teaching on canceling the retained BSR/SR 
after the duration. Therefore, d1 proposes a different solution from the claimed one. With reference to d2, Fig. 4 the steps 401 and 402 of Fig. 4 of d2 discusses not restarting timers and canceling the BSR, which does not involve how long the BSR is retained before the BSR is cancelled. Looking to Fig. 6 of d2, the steps 602-604 disclose that the BSR is not cancelled (i.e., triggering the BSR is retained) when the BSR related MAC PDU is formed by occupying uplink resources and the BSR is cancelled when the indication for the successful transmission of the MAC PDU is received. In other words, whether to cancel the BSR depends on the time point at which the indication for the successful transmission of the MAC PDU is received. In contrast, in the claimed embodiments as recited in claim 1, whether to cancel the BSR depends on the time point at which the MAC PDU is sent. It is understood there is latency between the time point at 
Their respectively-associated dependent claims are patentable for at least the same reasons, and for the additional elements recited therein. Accordingly, Applicant respectfully requests withdrawal of the rejections.
For at least these reasons, Claims 1-20 are allowed. Claims 2-9, 11-20 depend from claims 1, 10, and add further limitations, therefore the claims are allowed based on the same reasoning as set forth above. 
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 10; the remaining 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180092051 A1 to Dinan et al discloses an example embodiment, if the MAC PDU is “a new transmission” and includes BSR, the UE may cancel MAC BSR trigger and start the corresponding BSR timers according to the BSR procedures. In an example embodiment, the UE may construct a MAC PDU comprising a BSR and cancel MAC BSR trigger according to the BSR procedures even if the DCI grant is invalidated (e.g. by the PHY layer) due to not receiving the trigger in the trigger validation duration. When the DCI grant is invalidated, the MAC PDU (TB) comprising BSR is not transmitted in any TTI. However, the TB may be stored in the HARQ buffer. A MAC process may be performed regardless of whether the trigger B is received or not.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643